DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding Claim 1, Claim 1 recites the limitation "the obstacle" in line 8.  There is insufficient antecedent basis for this limitation in the claim. It is unclear what obstacle is being referred to here because there is only antecedent basis for obstacle information. Claims 2-9 are rejected for being dependent on rejected parent claim 1 and fail to cure the deficiencies of Claim 1. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea, and more specifically a mental process without significantly more. 
Regarding Claim 1, under step 1, the claim is a method or process. 
	Under step 2A prong 1, each step in the method, under its broadest reasonable interpretation, is an abstract idea that can be performed in the mind. For example, a person could determine the driving environment based on visually observing the surroundings, determine lane configuration and obstacle information through visual observation, generating a local view frame in their mind of the other cars in each lane on the road, and think of a direction to steer the car in (generating a trajectory). These are all steps that a human driver can perform in the mind, and the method stops short of controlling the vehicle to drive the trajectory. Furthermore, the trajectory generating stage 605, and control stage 606 are separate steps in process flow diagram Fig. 6, so generating the trajectory is interpreted to not include controlling the vehicle to follow the trajectory. Examiner suggests to amend the independent claims to include a control step for controlling the vehicle to execute the trajectory. 
Under Step 2A prong 2, the claim recites that the method is computer-implemented, but this is merely applying a mental process to a computer, and does not integrate the claim into a practical application. The claim also recites that the driving environment is determined based on sensor data obtained from a plurality of sensors, but this is mere data gathering, and is interpreted as generally linking sensors to a 
	Under Step 2B, the claim recites that the method is computer-implemented, but this is merely applying a mental process to a computer, and does not amount to significantly more than a mental process. The claim also recites that the driving environment is determined based on sensor data obtained from a plurality of sensors, but this is mere data gathering, and is interpreted as generally linking sensors to a determination that can be made in the mind, which does not amount to significantly more than an abstract idea/mental process. 
	Regarding Claim 2, under step 1, the claim is a method or process.
Under step 2A prong 1, under its broadest reasonable interpretation, perceiving a driving environment and determining that a vehicle is on a highway is an abstract idea that can be performed in the mind. Perceiving a driving environment and determining that a vehicle is on a highway is something that can be done through visual observation. 
Under Step 2A prong 2, the claim has no additional elements that integrate the claim into a practical application. 
	Under Step 2B, the claim has no additional elements that amount to significantly more than a mental process. 
	Regarding Claim 3, under step 1, the claim is a method or process.
	Under step 2A prong 1, iteratively performing the steps of claim 1 can still be performed in the mind. A human driver can think of a trajectory as lanes curve or obstacles change position. 

Under Step 2B, storing the local view frame in a persistent storage device is interpreted as applying the mental process to a computer, and does not amount to significantly more than a mental process. 
Regarding Claim 4, under step 1, the claim is a method or process.
	Under step 2A prong 1, generating a plurality of local view frames and paths, and then selecting a path based on a cost function are steps that, under their broadest reasonable interpretation, can be performed in the mind. For example, a human driver can consider staying behind or passing a vehicle ahead, and choose to stay behind because passing the vehicle would be too risky. 
	Under Step 2A prong 2, the claim recites no additional elements that integrate the claim into a practical application. 
Under Step 2B, the claim does not recite any additional elements that amount to significantly more than a mental process. 
Regarding Claim 5, under step 1, the claim is a method or process.
	Under step 2A prong 1, measuring and calculating a lane width can be performed in the mind. For example, a human driver can look at the lane lines on each side of the car and estimate the lane’s width in their mind. 
	Under Step 2A prong 2, the claim recites no additional elements that integrate the claim into a practical application. 

Regarding Claim 6, under step 1, the claim is a method or process.
	Under step 2A prong 1, generating a reference line corresponding to the center of the lane is a step that can be performed in the mind. Under its broadest reasonable interpretation, this covers a person thinking of the center of the lane in their mind. 
	Under Step 2A prong 2, the claim recites no additional elements that integrate the claim into a practical application. 
Under Step 2B, the claim does not recite any additional elements that amount to significantly more than a mental process.
Regarding Claim 7, under step 1, the claim is a method or process. 
Under step 2A prong 1, generating an SL map and optimizing a trajectory based on the map can be performed in the mind. Under its broadest reasonable interpretation, this covers a human driver observing the other vehicles around them and thinking about changing lanes in response to another vehicle coming into their lane (approaching the center line of their lane) ahead of them.
	Under Step 2A prong 2, the claim recites no additional elements that integrate the claim into a practical application. 
Under Step 2B, the claim does not recite any additional elements that amount to significantly more than a mental process.
Regarding Claim 8, under step 1, the claim is a method or process. 
Under step 2A prong 1, generating an ST map and optimizing a speed based on the map can be performed in the mind. Under its broadest reasonable interpretation, 
	Under Step 2A prong 2, the claim recites no additional elements that integrate the claim into a practical application. 
Under Step 2B, the claim does not recite any additional elements that amount to significantly more than a mental process.
Regarding Claim 9, under step 1, the claim is a method or process. 
Under step 2A prong 1, generating measuring the current position of the vehicle as the center of the rear axle can be performed in the mind. Under its broadest reasonable interpretation, this covers a human driver observing the other vehicles around them and thinking about keeping the center of the rear axle in the center of the lane.
	Under Step 2A prong 2, the claim recites no additional elements that integrate the claim into a practical application. 
Under Step 2B, the claim does not recite any additional elements that amount to significantly more than a mental process.
Regarding Claim 10, under step 1, the claim 10 is a machine. 
Under step 2A prong 1, each step in the method, under its broadest reasonable interpretation, is an abstract idea that can be performed in the mind. For example, a person could determine the driving environment based on observed sensor readings, determine lane configuration and obstacle information through visual observation, generating a local view frame in their mind of the other cars in each lane on the road, and think of a direction to steer the car in. These are all steps that a human driver can controlling the vehicle to drive the trajectory. Furthermore, the trajectory generating stage 605, and control stage 606 are separate steps in process flow diagram in Fig. 6, so generating the trajectory is interpreted to not include controlling the vehicle to follow the trajectory. Examiner suggests to amend the independent claims to include a control step for controlling the vehicle to execute the trajectory. 
Under Step 2A prong 2, the claim recites that the instructions when executed by a processor , cause it to perform the operations, but this is merely applying a mental process to a computer, and does not integrate the claim into a practical application. The claim also recites that the driving environment is determined based on sensor data obtained from a plurality of sensors, but this is mere data gathering, and is interpreted as generally linking sensors to a determination that can be made in the mind, which does not integrate the claim into a practical application. The claim being directed to a machine-readable medium is interpreted as mere instructions to implement a mental process on a computer, which does not integrate the claim into a practical application.   
	Under Step 2B, the claim recites that the instructions when executed by a processor , cause it to perform the operations, but this is merely applying a mental process to a computer, and does not amount to significantly more than a mental process. The claim also recites that the driving environment is determined based on sensor data obtained from a plurality of sensors, but this is mere data gathering, and is interpreted as generally linking sensors to a determination that can be made in the mind, which does not amount to significantly more than an abstract idea/mental process. The claim being directed to a machine-readable medium is interpreted as mere 
	Regarding Claim 11, under step 1, the claim is a machine.
Under step 2A prong 1, under its broadest reasonable interpretation, perceiving a driving environment and determining that a vehicle is on a highway are abstract ideas that can be performed in the mind. Perceiving a driving environment and taking a mental note of the vehicles around after determining that a vehicle is on a highway are things that can be done through visual observation. 
Under Step 2A prong 2, the claim being directed to a machine-readable medium is interpreted as mere instructions to implement a mental process on a computer, which does not integrate the claim into a practical application. The claim has no additional elements that integrate the claim into a practical application. 
	Under Step 2B, the claim has no additional elements that amount to significantly more than a mental process.  The claim being directed to a machine-readable medium is interpreted as mere instructions to implement a mental process on a computer, which does not amount to significantly more than a mental process.
	Regarding Claim 12, under step 1, the claim is a machine.
Under step 2A prong 1, iteratively performing the steps of claim 1 can still be performed in the mind. A human driver can think of a trajectory as lanes curve or obstacles change position. 
	Under Step 2A prong 2, storing the local view frame in a persistent storage device is interpreted as applying the mental process to a computer, and does not integrate the claim into a practical application. The claim being directed to a machine-
Under Step 2B, storing the local view frame in a persistent storage device is interpreted as applying the mental process to a computer, and does not amount to significantly more than a mental process. The claim being directed to a machine-readable medium is interpreted as mere instructions to implement a mental process on a computer, which does not amount to significantly more than a mental process.
	Regarding Claim 13, under step 1, the claim is a machine.
	Under step 2A prong 1, generating a plurality of local view frames and paths, and then selecting a path based on a cost function are steps that, under their broadest reasonable interpretation, can be performed in the mind. For example, a human driver can consider staying behind or passing a vehicle ahead, and choose to stay behind because passing the vehicle would be too risky. 
	Under Step 2A prong 2, the claim being directed to a machine-readable medium is interpreted as mere instructions to implement a mental process on a computer, which does not integrate the claim into a practical application. The claim recites no additional elements that integrate the claim into a practical application. 
Under Step 2B, the claim does not recite any additional elements that amount to significantly more than a mental process. The claim being directed to a machine-
Regarding Claim 14, under step 1, the claim is a machine.
	Under step 2A prong 1, measuring and calculating a lane width can be performed in the mind. For example, a human driver can look at the lane lines on each side of the car and estimate the lane’s width in their mind. 
	Under Step 2A prong 2, the claim being directed to a machine-readable medium is interpreted as mere instructions to implement a mental process on a computer, which does not integrate the claim into a practical application. The claim recites no additional elements that integrate the claim into a practical application. 
Under Step 2B, the claim does not recite any additional elements that amount to significantly more than a mental process. The claim being directed to a machine-readable medium is interpreted as mere instructions to implement a mental process on a computer, which does not amount to significantly more than a mental process.
Regarding Claim 15, under step 1, the claim is a machine.
	Under step 2A prong 1, generating a reference line corresponding to the center of the lane is a step that can be performed in the mind. Under its broadest reasonable interpretation, this covers a person thinking of the center of the lane in their mind. 
Under Step 2A prong 2, the claim being directed to a machine-readable medium is interpreted as mere instructions to implement a mental process on a computer, which 
Under Step 2B, the claim does not recite any additional elements that amount to significantly more than a mental process. The claim being directed to a machine-readable medium is interpreted as mere instructions to implement a mental process on a computer, which does not amount to significantly more than a mental process.
Regarding Claim 16, under step 1, the claim is a machine. 
Under step 2A prong 1, generating an SL map and optimizing a trajectory based on the map can be performed in the mind. Under its broadest reasonable interpretation, this covers a human driver observing the other vehicles around them and thinking about changing lanes in response to another vehicle coming into their lane (approaching the center line of their lane) ahead of them.
	Under Step 2A prong 2, the claim being directed to a machine-readable medium is interpreted as mere instructions to implement a mental process on a computer, which does not integrate the claim into a practical application. The claim recites no additional elements that integrate the claim into a practical application. 
Under Step 2B, the claim does not recite any additional elements that amount to significantly more than a mental process. The claim being directed to a machine-readable medium is interpreted as mere instructions to implement a mental process on a computer, which does not amount to significantly more than a mental process.
Regarding Claim 17, under step 1, the claim is a machine. 
Under step 2A prong 1, generating measuring the current position of the vehicle as the center of the rear axle can be performed in the mind. Under its broadest 
	Under Step 2A prong 2, the claim being directed to a machine-readable medium is interpreted as mere instructions to implement a mental process on a computer, which does not integrate the claim into a practical application. The claim recites no additional elements that integrate the claim into a practical application. 
Under Step 2B, the claim does not recite any additional elements that amount to significantly more than a mental process. The claim being directed to a machine-readable medium is interpreted as mere instructions to implement a mental process on a computer, which does not amount to significantly more than a mental process.
Regarding Claim 18, under step 1, the claim is a machine. 
Under step 2A prong 1, generating measuring the current position of the vehicle as the center of the rear axle can be performed in the mind. Under its broadest reasonable interpretation, this covers a human driver observing the other vehicles around them and thinking about keeping the center of the rear axle in the center of the lane.
	Under Step 2A prong 2, the claim recites no additional elements that integrate the claim into a practical application. The claim being directed to a machine-readable medium is interpreted as mere instructions to implement a mental process on a computer, which does not integrate the claim into a practical application.
Under Step 2B, the claim does not recite any additional elements that amount to significantly more than a mental process. The claim being directed to a machine-
Regarding Claim 19, under step 1, the claim is a system or machine. 
Under step 2A prong 1, each step in the method, under its broadest reasonable interpretation, is an abstract idea that can be performed in the mind. For example, a person could determine the driving environment based on visual observations of vehicle surroundings, determine lane configuration and obstacle information through visual observation, generating a local view frame in their mind of the other cars in each lane on the road, and think of a direction to steer the car in (generating a trajectory). These are all steps that a human driver can perform in the mind, and the claim stops short of controlling the vehicle to drive the trajectory. Furthermore, the trajectory generating stage 605, and control stage 606 are separate steps in process flow diagram in Fig. 6, so generating the trajectory is interpreted to not include controlling the vehicle to follow the trajectory. Examiner suggests to amend the independent claims to include a control step for controlling the vehicle to execute the trajectory. 
Under Step 2A prong 2, the claim recites a processor and memory storing the instructions that when executed by the processor, cause it to perform the mental process, so this is merely applying the mental process to a computer, and does not integrate the claim into a practical application.  The claim also recites that the driving environment is determined based on sensor data obtained from a plurality of sensors, but this is mere data gathering, and is interpreted as generally linking sensors to a determination that can be made in the mind, which does not integrate the claim into a practical application.

Regarding Claim 20, under step 1, the claim is a system or machine.
Under step 2A prong 1, under its broadest reasonable interpretation, perceiving a driving environment and determining that a vehicle is on a highway are abstract ideas that can be performed in the mind. Perceiving a driving environment and taking a mental note of the vehicles around after determining that a vehicle is on a highway are things that can be done through visual observation. 
Under Step 2A prong 2, the claim has no additional elements that integrate the claim into a practical application. The claim being directed to a system comprising a processor and memory is merely using a computer to implement the mental process of visual observation and determination and does not integrate the claim into a practical application. 
	Under Step 2B, the claim has no additional elements that amount to significantly more than a mental process. The claim being directed to a system comprising a processor and memory is merely using a computer to implement the mental process of visual observation and determination and does not integrate the claim into a practical application. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 10, 12, 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuruta et al (US 9796378; hereinafter referred to as Tsuruta) in view of Egami et al (US 20040061596; hereinafter referred to as Egami)
Regarding Claims 1 and 10, Tsuruta teaches a computer-implemented method for generating a trajectory for operating (see at least data processing section 40 in Fig. 1 and “the data processing section 40 is implemented as a microcomputer, having a CPU, ROM, RAM, I/O interface, etc” in col. 4 lines 15-17) an autonomous driving vehicle to follow lanes (see at least “The path generation processing performed by the travel path generating apparatus 1 (as driving support processing or for implementing an autonomous or semi-autonomous driving mode)” in col. 5 lines 4-6 and “while maintaining the host vehicle within its traffic lane” in col. 5 lines 56-57 and steps S130 and S170 in Fig. 7A), and a non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations (see at least “executing a control program which is held in the , the method and operations comprising:
determining a driving environment surrounding an autonomous driving vehicle (ADV) driving on a lane based on sensor data obtained from a plurality of sensors of the ADV, including perceiving an obstacle  (see at least “environmental condition detection section 10 is made up of a forward-direction sensor, a left-side sensor and a right-side sensor. Here, the term “forward-direction sensor” signifies an apparatus such as cameras…or a laser radar apparatus” in col. 3 lines 34-38 and Fig. 2B is interpreted as a driving environment surrounding host vehicle 18 and see also recognizing objects in the environment as obstacles in col. 5 lines 38-41);
determining a lane configuration of the lane based on perception data of the driving environment (see at least “The lane boundary line recognition means serves to identify a specific pair of lane boundary lines appearing on the road surface ahead of the host vehicle, delimiting a traffic lane in which the host vehicle is to travel” in col. 1 lines 50-55), 
without using map data of a map associated with the lane (Tsuruta does not mention map data of any kind and goes on to recite “If the forward-direction sensor of the environmental condition detection section 10 detects a pair of straight lines or curved lines (formed on the road surface) which extend directly ahead of the host vehicle, these are recognized as the lane boundary lines” in col. 5 lines 14-17, since there is no mention of any kind of pre-stored lane information, it is interpreted that the lane line data is only acquired in real-time by the sensors mounted on the vehicle);
determining obstacle information of the obstacle relative to the ADV, 
;
generating a local view frame based on the lane configuration and the obstacle
information, the local view frame describing the lane configuration and the obstacle from a view point of the ADV without map information (see at least the right side of Fig. 2B interpreted as a local view frame, with virtual obstacles 14’ and 16’ interpreted as lane configuration and virtual obstacle area 19’ interpreted as obstacle information, see also obstacle registration section 41 in col. 4 lines 61-65 interpreted to perform the generating of the local view frame); and
generating a trajectory for the ADV to follow the lane for a next driving cycle based on the local view frame (see at least travel path in Fig. 2B, execute path generation step S260 in Fig. 7B, see also Fig. 8 with description in col. 7 line 44 to col. 8 line 29 interpreted as the process for generating the travel path).
Tsuruta is silent to whether the positions of the lane markings and obstacles are relative to the current location of the vehicle or some other coordinate reference, but Egami does explicitly teach:
lane configuration relative to a current location of the ADV (see at least “the lateral position of the subject vehicle relative to a lane line (white line) or a guardrail (the 
including a relative position of the obstacle relative to the current location of the ADV (see at least “The obstacle conditions around the subject vehicle include the vehicle distance to a preceding vehicle traveling ahead of the subject vehicle, the presence/absence of another vehicle traveling on an adjacent lane and the proximity of the subject vehicle to the other vehicle” in par. 0049). Note Egami also does not mention map data or pre-stored lane information so it is interpreted that the lane configuration and obstacle position relative to the vehicle are detected solely with the laser radar and cameras (see Fig. 1 elements 10, 20, 21).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Tsuruta to incorporate the teachings of Egami wherein positions of lanes and obstacles are determined relative to the subject vehicle. The motivation to incorporate the teachings of Egami would be to enable simpler computation of safety factors like time to collision (see par. 0064). 
Regarding Claims 3 and 12, Tsuruta as modified by Egami teaches the method of claim 1 (see Claim 1 analysis) and the machine-readable medium of Claim 10 (see Claim 10 analysis). Tsuruta further teaches further comprising, and wherein the operations further comprise:
for each of a plurality of driving cycles, iteratively performing (see at least “updated target information” in col. 5 lines 11-15 interpreted as the sensors iteratively updating target information for a plurality of driving cycles) 
determining the driving environment (see at least “Firstly, in step S110, updated target information is obtained from the detection results of the environmental condition detection section 10” in col.  5 lines 11-15), 
determining the lane configuration (see at least “based on detected target information (position, length along the direction of the traffic lane, etc.) obtained for each of the lane boundary lines, these are registered as respective obstacles (as described above referring to FIG. 2B) in the obstacle registration section 41” in col. 5 lines 23-27), 
determining the obstacle information (see at least “Step S120 is then executed, to obtain updated target information on external features other than the traffic lane of the host vehicle, from the environmental condition detection section 10” in col. 5 lines 28-31), and 
generating the local view frame for the corresponding driving cycle (see at least “Preferably, in place of such a detected object, a corresponding virtual obstacle is registered by the obstacle registration section 41” in col. 5 lines 44-46 and see Fig. 2B interpreted as an updated local view frame); and 
storing the local view frame (“Based on the target information thus acquired for each object…these objects are registered in the obstacle registration section 41 as respective obstacles” in col. 5 lines 43-44, registering the obstacles is interpreted as storing the local view frame), wherein the local view frames associated with the driving cycles are utilized to create the trajectory (see at least “next in step S130, a decision is made as to whether a travel path can be generated which avoids the obstacles that are currently registered, while maintaining the host vehicle within its traffic lane” in col. 5 lines 54-57).
a persistent storage device (see at least “The obstacle conditions include the relative distance to a given obstacle present around the subject vehicle, …It is to be noted that previous obstacle conditions having been detected for the preceding processing and earlier processing are stored in the memory within the controller 50” in par. 0133, a collection of obstacle condition information is interpreted as a local view frame)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Tsuruta to incorporate the teachings of Egami wherein the controller stores the registered obstacle conditions in memory. The motivation to incorporate the teachings of Egami would be to compare the updated obstacle data to previous conditions to detect changes over time like an obstacle or lane line getting closer to the vehicle (see Figs. 7A-7B showing detected changes in obstacle conditions around a subject vehicle). 
Regarding Claim 19, Tsuruta teaches a data processing system, comprising: 
a processor (see at least “The data processing section 40 is implemented as a microcomputer, having a CPU, ROM, RAM, I/O interface, etc” in col. 4 lines 15-17) ; and 
a memory coupled to the processor to store instructions (see at least ROM and RAM in col. 4 lines 15-17), which when executed by the processor, cause the processor to perform operations, the operations including:
	determining a driving environment surrounding an autonomous driving vehicle (ADV) driving on a lane based on sensor data obtained from a plurality of sensors (see at least “environmental condition detection section 10 is made up of a forward-direction sensor, a left-side sensor and a right-side sensor. Here, the term “forward-direction sensor” signifies an apparatus such as cameras…or a laser radar apparatus” in col. 3 lines 34-38 and Fig. 2B is interpreted as a driving environment surrounding host vehicle 18);
determining a lane configuration of the lane based on perception data of the driving environment (see at least “The lane boundary line recognition means serves to identify a specific pair of lane boundary lines appearing on the road surface ahead of the host vehicle, delimiting a traffic lane in which the host vehicle is to travel” in col. 1 lines 50-55), 
without using map data of a map associated with the lane (Tsuruta does not mention map data of any kind and goes on to recite “If the forward-direction sensor of the environmental condition detection section 10 detects a pair of straight lines or curved lines (formed on the road surface) which extend directly ahead of the host vehicle, these are recognized as the lane boundary lines” in col. 5 lines 14-17, since there is not mention of any kind of pre-stored lane information, it is interpreted that the lane line data is only acquired in real-time by the sensors mounted on the vehicle);
determining obstacle information of the obstacle relative to the ADV, 
(see at least step S120 in Fig. 7A and “based on detected target information (position, length along the direction of the traffic lane, etc.) obtained for each of the lane boundary lines” in col. 5 line 23-26);
generating a local view frame based on the lane configuration and the obstacle
information, the local view frame describing the lane configuration and the obstacle from a view point of the ADV without map information (see at least the right side of Fig. 2B interpreted as a local view frame, with virtual obstacles 14’ and 16’ interpreted as lane configuration and virtual obstacle area 19’ interpreted as obstacle information, see also obstacle registration section 41 in col. 4 lines 61-65 interpreted to perform the generating of the local view frame); and
generating a trajectory for the ADV to follow the lane for a next driving cycle based on the local view frame (see at least travel path in Fig. 2B, execute path generation step S260 in Fig. 7B, see also Fig. 8 with description in col. 7 line 44 to col. 8 line 29 interpreted as the process for generating the travel path).
Tsuruta is silent to whether the positions of the lane markings and obstacles are relative to the current location of the vehicle or some other coordinate reference, but Egami does explicitly teach:
lane configuration relative to a current location of the ADV (see at least “the lateral position of the subject vehicle relative to a lane line (white line) or a guardrail (the relative position and the relative angle), and the shape of the lane line or the guardrail” in par. 0049)
including a relative position of the obstacle relative to the current location of the ADV (see at least “The obstacle conditions around the subject vehicle include the vehicle distance to a preceding vehicle traveling ahead of the subject vehicle, the presence/absence of another vehicle traveling on an adjacent lane and the proximity of the subject vehicle to the other vehicle” in par. 0049). Note Egami also does not mention map data or pre-stored lane information so it is interpreted that the lane 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Tsuruta to incorporate the teachings of Egami wherein positions of lanes and obstacles are determined relative to the subject vehicle. The motivation to incorporate the teachings of Egami would be to enable simpler evaluation of safety factors like time to collision (see par. 0064).

Claims 2 , 11, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuruta as modified by Egami and further in view of Young et al (US 20150356869, hereinafter referred to as Young).
Regarding Claim 2 and 11, Tsuruta as modified by Egami teaches the method of claim 1 (see claim 1 analysis) and the machine-readable medium of claim 10 (see Claim 10 analysis). 
Tsuruta as modified by Egami fails to teach the following, but Young does teach further comprising, prior to determining the lane configuration of the lane, determining that the ADV is driving on a highway based on the perception data of the perceived driving environment (see at least “City or Highway?” step 210 in Fig. 11A and “the method 200 begins at step 210 by determining whether the vehicle 12 is traveling in a city or highway environment… If the controller 14 determines that the vehicle 12 is traveling in a highway environment, then it will proceed to the next step” in par. 0062), wherein the lane configuration is determined in response to determining that the ADV is driving on a highway (see at least “In Left Lane?” step 240 in Fig. 11A and “the controller 14 determines whether the vehicle 12 is traveling in the left lane of a multi-lane highway as described above with reference to the lane detection function 20” in par. 0064, this is interpreted as determining the lane configuration). Note although there is the Stop or Go? Step 220 in Fig. 11A between the two steps above, the determination of Highway has to be made in step 210 in order to proceed to step 240, so this is interpreted as determining the lane configuration in response to determining that the vehicle is driving on a highway. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Tsuruta as modified by Egami to incorporate the teachings of Young wherein the controller first determines that the vehicle is driving on a highway, and then determines the lane configuration. The motivation to incorporate the teachings of Young would be to identify situations when computing a lane configuration is unnecessary or not possible, like a city environment with one way streets or in times of traffic congestion (see par. 0050-0052)
	Regarding Claim 20, Tsuruta as modified by Egami teaches the system of Claim 19 (see Claim 19 analysis).
Tsuruta as modified by Egami fails to teach the following, but Young does teach further comprising, prior to determining the lane configuration of the lane, determining that the ADV is driving on a highway based on the perception data of the perceived driving environment (see at least “City or Highway?” step 210 in Fig. 11A and “the method 200 begins at step 210 by determining whether the vehicle 12 is traveling in a , wherein the lane configuration is determined in response to determining that the ADV is driving on a highway (see at least “In Left Lane?” step 240 in Fig. 11A and “the controller 14 determines whether the vehicle 12 is traveling in the left lane of a multi-lane highway as described above with reference to the lane detection function 20” in par. 0064, this is interpreted as determining the lane configuration). Note although there is the Stop or Go? Step 220 in Fig. 11A between the two steps above, the determination of Highway has to be made in step 210 in order to proceed to step 240, so this is interpreted as determining the lane configuration in response to determining that the vehicle is driving on a highway. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Tsuruta as modified by Egami to incorporate the teachings of Young wherein the controller first determines that the vehicle is driving on a highway, and then determines the lane configuration. The motivation to incorporate the teachings of Young would be to identify situations when computing a lane configuration is unnecessary or not possible, like a city environment with one way streets or in times of traffic congestion (see par. 0050-0052)

Claim 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuruta as modified by Egami, and further in view of Yoo et al (US 20170320500; hereinafter referred to as Yoo) .
Regarding Claim 4 and 13, Tsuruta as modified by Egami teaches the method of claim 1 (see claim 1 analysis) and the machine-readable medium of claim 10 (see Claim 10 analysis).  Tsuruta as modified by Egami fails to teach the following, but Yoo does teach wherein the lane is one of a plurality of lanes of a road in which the ADV is driving (see at least driving lane and target lane in Fig. 2), wherein generating a trajectory to drive the ADV comprises: 
generating a plurality of local view frames, one for each of the plurality of lanes based on the lane configuration and the obstacle information (see at least Fig. 5B driving lane boundaries and center line interpreted as local view frame for the driving lane, and target lane boundaries and center line, as well as other vehicle Vo in the target lane interpreted as obstacle information); 
generating a plurality of paths, one for each of the local view frames (see at least “The candidate path generation module 161 may be configured to generate the candidate paths with respect to the current driving lane of the vehicle and the target lane for lane change, respectively” in par. 0037 and see at least one candidate path for each of the driving lane and target lane in Fig. 5B); and 
selecting one of the paths based on a path cost associated with each of the paths using a predetermined cost function, wherein the selected path is utilized to generate the trajectory (see at least “the path selection module 167 may be configured to select a local path from among the candidate paths based on the degree of collision risk and the degree of proximity to a target path. In particular, the path selection module 167 may be configured to select, as the local path, a candidate path having a minimum cost MIN(λ) among the candidate paths using a cost function” in par. 0043, the local . Note generating a plurality of local view frames, one for each of the plurality of lanes based on the lane configuration is interpreted as not limited to having a view frame for each and every lane on the road. A plurality of lanes based on the lane configuration is interpreted to be two or more lanes that the sensors of the vehicle can detect, which Yoo clearly shows in Fig. 5B.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Tsuruta as modified by Egami to incorporate the teachings of Yoo wherein a plurality of candidate paths are generated for each lane and one is selected based on minimizing a cost function. The motivation to incorporate the teachings of Yoo would be to reduce collision risk by selecting the safest trajectory among multiple candidates (see par. 0043-0044)


Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuruta as modified by Egami and further in view of Imai et al (US 20130063599; hereinafter referred to as Imai).
Regarding Claims 5 and 14, Tsuruta as modified by Egami teaches the method of claim 1 (see claim 1 analysis) and the machine-readable medium of claim 10 (see Claim 10 analysis). Tsuruta does teach taking first and second images with different cameras on the left and right sides of the vehicle (see col. 3 lines 40-48) but Tsuruta and Egami fail to explicitly teach the following. However, Imai does teach:
wherein determining lane configuration of the lane relative to the ADV comprises: 
measuring a first distance (see at least first distance 210d in Fig. 1C) between the current location of the ADV and a first edge of the lane based on a first image (see Fig. 1A) of the first edge (see at least left-side boundary 310a in Fig. 1C); 
measuring a second distance (see at least second distance 220d in Fig. 1C ) between the current location of the ADV and the second edge of the lane based on a second image (see Fig. 1B) of the second edge (see at least right-side boundary 320a in Fig. 1C); and 
calculating a lane width of the lane based on the first distance and the second distance (see at least “The estimated lane width L1 is an estimated value about the width of the travel lane 301 on which the vehicle 250 is running and is, for example, the sum of the width of the vehicle 250, the first distance 210d, and the second distance 220d.” in par. 0176).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Tsuruta as modified by Egami to incorporate the teachings of wherein the driving support device measures distances between each lane line and the vehicle from images of each lane line, and calculates a lane width based on the distances. The motivation to incorporate the teachings of Imai would be to determine whether a vehicle is still safely within the lane boundaries or is departing from the lane (see par. 0071).
Claim 6, 15 and  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuruta as modified by Egami and further in view of Fujii et al (US 20170315551; hereinafter referred to as Fujii).
Regarding Claims 6 and 15, Tsuruta as modified by Egami teaches the method of claim 1 (see claim 1 analysis) and the machine-readable medium of claim 10 (see Claim 10 analysis). 
Tsuruta and Egami fail to explicitly teach the following, but Fujii does teach further comprising, and wherein the operations further comprise generating a reference line associated with the lane based on the lane width of the lane based on the lane configuration without the map data (see at least “As illustrated in FIG. 3, the camera sensor 12 sets/determines a lane center line CL corresponding to a center position in a width direction of the right and left white lines WL in a lane on/in which the own vehicle is traveling” in par. 0083 interpreted as determining the lane configuration with only cameras and no map data from a database), wherein the reference line represents a center line within the lane (see at least CL in Fig. 3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Tsuruta as modified by Egami to incorporate the teachings of Fujii wherein a center line of a lane is estimated based on images of both lane lines. The motivation to incorporate the teachings of would be to Fujii would be to set the center line as an optimum traveling line to make the vehicle follow the lane (see par. 0083).

Claim 9, 18 and  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuruta as modified by Egami and further in view of Mimura et al (US 20170315551; hereinafter referred to as Mimura) .
Regarding Claims 9 and 18, Tsuruta as modified by Egami teaches the method of claim 1 (see Claim 1 analysis) and the machine-readable medium of claim 10 (see Claim 10 analysis). Tsuruta as modified by Egami fail to teach the following, but Mimura does teach wherein the current location of the ADV is measured based on a position of a center of a rear axle of the ADV (see at least “that a reference position of the own vehicle M (e.g., center of gravity or center of rear axle)” in par. 0124 and in Fig. 4 interpreted as the reference position marked at the center of rear axle). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method/machine readable medium taught by to incorporate the teachings of Mimura wherein the reference position of the vehicle is the center of the rear axle. The motivation to incorporate the teachings of Mimura would be to have a predetermined point on the vehicle that can be used to calculate the deviation of the vehicle from the center of the lane (see OS in Fig. 4) and adjust the vehicle to get back to the center.
	
	
Allowable Subject Matter
Claims 7-8, 16-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Naka et al (US 20170236422) discloses an obstacle avoidance .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN M KATZ whose telephone number is (571)272-2776.  The examiner can normally be reached on Mon-Thurs. 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M.K./Examiner, Art Unit 3666                                                                                                                                                                                                        
/ROBERT T NGUYEN/PRIMARY EXAMINER, Art Unit 3666